Opinion filed May 12, 2011




                                                            In The


    Eleventh Court of Appeals
                                                          __________

                                                  No. 11-11-00071-CR
                                                      __________

                                    RENEE LEE McKINLEY, Appellant
                                                V.
                                      STATE OF TEXAS, Appellee


                                      On Appeal from the 238th District Court
                                             Midland County, Texas
                                         Trial Court Cause No. CR34778


                                      MEMORANDUM                            OPINION
         Renee Lee McKinley filed a pro se notice of appeal on March 11, 2011. She has
subsequently filed in this court a pro se motion to dismiss her appeal. Her pro se motion to
dismiss complies with TEX. R. APP. P. 42.2 because she is not represented by counsel on appeal.
         The motion is granted, and the appeal is dismissed.


May 12, 2011                                                                      PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2


         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.